U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 STUDIO ONE MEDIA, INC. (Exact name of Registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7650 E. Evans Rd., Suite C Scottsdale, Arizona85260 (Address of principal executive offices) (Zip Code) (480) 556-9303 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). x Yes o No (Not required) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No At May 15, 2012, the number of shares outstanding of Common Stock, $0.001 par value, was 3,675,284 shares. 1 STUDIO ONE MEDIA, INC. INDEX PART I- FINANCIAL INFORMATION PAGE NUMBER Item 1. Financial Statements 3 Consolidated Balance Sheets- March 31, 2012 (unaudited) and June 30, 2011 3 Consolidated Statements of Operations - For the three and nine months ended March 31, 2012 and 2011 (unaudited) 4 Consolidated Statements of Stockholders’ Equity - For nine months ended March 31, 2012 (unaudited) 5 Consolidated Statements of Cash Flows - For the nine months ended March 31, 2012 and 2011 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosure About Market Risks 30 Item 4T. Controls and Procedures 30 PART II- OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 38 SIGNATURES 39 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS STUDIO ONE MEDIA, INC. Consolidated Balance Sheets March 31, June 30, (Unaudited) ASSETS Current Assets Cash $ $ Other Receivables Other Current Assets Total Current Assets Property and Equipment, net Property and Equipment, yet to be placed in service Intangible Assets, net Other Assets Deposits Other Assets Total Other Long-Term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable and Accrued Expenses $ $ Notes Payable - Related Party Notes Payable Convertible Notes Payable - Related Party, net of discount of $159,926 and $-0-, respectively - Convertible Notes Payable, net of discount of $1,509 and $68,387, respectively Total Current Liabilities Long-Term Liabilities Convertible Notes Payable - Related Party, net of discount of $617,073 and $721,251, respectively Total Liabilities Stockholders' Equity (Deficit) Convertible Preferred Stock, authorized 10,000,000 shares, par value $0.001; 1,345,044 and 1,636,044 issued and outstanding, respectively Common Stock, authorized 100,000,000 shares, par value $0.001; 34,535,557 and 30,916,182 shares issued and outstanding, respectively Additional Paid In Capital Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 STUDIO ONE MEDIA, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended March 31, March 31, REVENUES Session Revenues $ Advertising Revenues - AfterMaster Revenues Total Revenues COSTS AND EXPENSES Cost of Revenues (Exclusive of Depreciation and Amortization) Cost of Barter Exchanges - Depreciation and Amortization Expenses General and Administrative Expenses Total Costs and Expenses Loss from Operations ) Other Income (Expense) Other Income Interest Expense ) Gain on Disposal of Property - - - Gain (Loss) on Extinguishment of Debt - ) ) Total Other Expenses ) Loss Before Income Taxes ) Income Tax Expense - NET LOSS $ ) $ ) $ ) $ ) Preferred Stock Accretion and Dividends ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) Basic and Diluted Loss Per Share of Common Stock $ ) $ ) $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 STUDIO ONE MEDIA, INC. Consolidated Statements of Stockholders' Equity (Deficit) (Unaudited) Additional Total Preferred Stock Common Stock Paid In Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit Equity Balance, June 30, 2011 ) Common Stock issued as dividend on preferred stock - - 32 ) - Common Stock issued in conversion of preferred stock ) ) ) - - Common Stock issued for cash, net of offering costs of $41,296 - - - Common Stockissued in conversion of debt and extinguishment of liabilities - - - Share-based compensation - Common Stock - - - Share-based compensation - warrants and options - Warrants and Common Stockissued in advance of services - - - Warrants and Common Stockissued for interest expense - - - Beneficial conversion feature on issuance of convertible debt - Warrants issued in connection to issuance of convertible debt - Net loss for the nine months ended March 31, 2012 - ) ) Balance, March 31, 2012 $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 STUDIO ONE MEDIA, INC. Consolidated Statements of Cash Flows For the Nine Months Ended March 31, OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile to cash from operating activities: Depreciation and amortization Share-based compensation - Common Stock Share-based compensation - warrants Common Stock and warrants issued for interest - Amortization of debt discount and issuance costs (Gain)/Loss on extinguishment of debt ) (Gain)/Loss on disposal of property - ) Changes in Operating Assets and Liabilities: Other receivables ) Other assets Accounts payable and accrued expenses Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of property and equipment ) ) Proceeds from disposal of property - Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Preferred stock issued for cash - Common Stock issued for cash, net of offering costs of $41,296 and $71,907, respectively Warrants and options exercised for cash - Proceeds from notes payable - related party Principal repayments of notes payable - related party - ) Proceeds from convertible notes payable - related party - Proceeds from convertible notes payable - Principal repayments of convertible notes payable ) - Proceeds from notes payable - Principal repayment of notes payable - ) Net Cash Provided by Financing Activities NET DECREASE IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ $ NON CASH FINANCING ACTIVITIES: Common Stock issued to extinguish debt and liabilities $ $ Common Stock and warrants issued for prepaid services Warrants and beneficial conversion feature on issuance of convertible debt Common Stock issued as dividend on Preferred Stock - The accompanying notes are an integral part of these consolidated financial statements. 6 STUDIO ONE MEDIA, INC. Notes to Consolidated Financial Statements March 31, 2012 and June 30, 2011 NOTE 1– CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at March 31, 2012, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's June 30, 2011 audited financial statements.The results of operations for the period ended March 31, 2012 are not necessarily indicative of the operating results for the full years. NOTE 2 – GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has incurred losses since inception of $34,409,187 and currently has revenues which are insufficient to cover its operating costs, which raises substantial doubt about its ability to continue as a going concern. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The future of the Company as an operating business will depend on its ability to (1) obtain sufficient capital contributions and/or financing as may be required to sustain its operations and (2) to achieve adequate revenues from its MyStudio and AfterMaster businesses. Management's plan to address these issues includes, (a) continued exercise of tight cost controls to conserve cash, (b) obtaining additional financing, (c) place in service additional studios and (d) identifying and executing on additional revenue generating opportunities. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. If the Company is unable to obtain adequate capital, it could be forced to cease operations. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expenses during the reporting periods. Significant estimates are made in relation to the allowance for doubtful accounts and the fair value of certain financial instruments.Actual results could differ from those estimates. Principles of Consolidation The consolidated financial statements include the accounts of Studio One Media, Inc. and its subsidiaries. All significant inter-company accounts and transactions have been eliminated. Fair Value Instruments Cash is the Company’s only financial asset or liability required to be recognized at fair value and is measured using quoted prices for active markets for identical assets (Level 1 fair value hierarchy).The carrying amounts reported in the balance sheets for other receivables and accounts payable and accrued expenses approximate their fair market value based on the short-term maturity of theseinstruments. 7 STUDIO ONE MEDIA, INC. Notes to Consolidated Financial Statements March 31, 2012 and June 30, 2011 NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - continued The fair value of the Company’s notes payable at March 31, 2012 is approximately $3,290,488 (carrying value of $2,488,087).Market prices are not available for the Company’s loans due to related parties or its other notes payable, nor are market prices of similar loans available.The Company determined that the fair value of the notes payable based on its amortized cost basis due to the short term nature and current borrowing terms available to the Company for similar instruments. Income Taxes There was no income tax provision for the nine months ended March 31, 2012 and 2011 due to net operating losses for which there is no benefit currently available. At March 31, 2012, the Company had deferred tax assets associated with state and federal net operating losses. The Company has recorded a corresponding full valuation allowance as it is more likely than not that some portion of all of the deferred tax assets will not be realized. Recent Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of our consolidated financial statements. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s consolidated financial statements. Reclassification of Financial Statement Accounts Certain amounts in the March 31, 2011 consolidated financial statements have been reclassified to conform to the presentation in the March 31, 2012 consolidated financial statements. NOTE 4 – NOTES PAYABLE Convertible Notes Payable In accounting for its convertible notes payable, proceeds from the sale of a convertible debt instrument with Common Stock purchase warrants are allocated to the two elements based on the relative fair values of the debt instrument without the warrants and of the warrants themselves at time of issuance. The portions of the proceeds allocated to the warrants are accounted for as paid-in capital with an offset to debt discount. The remainder of the proceeds are allocated to the debt instrument portion of the transaction as prescribed by ASC 470-25-20.The Company then calculates the effective conversion price of the note based on the fair value allocated to the debt instrument to determine the fair value of any beneficial conversion feature (“BCF”) associated with the convertible note in accordance with ASC 470-20-30.The BCF is recorded to additional paid-in capital with an offset to debt discount.Both the debt discount related to the issuance of warrants and related to a BCF is amortized over the life of the note. 8 NOTE 4 – NOTES PAYABLE - continued Convertible Notes Payable – Related Parties Convertible notes payable due to related parties consisted of the following as of March 31, 2012 and June 30, 2011, respectively: March 31, June 30, $250,000 face value, issued in February 2010, interest rate of 12%, matures in February 2013, net of unamortized discount of $75,047 and $137,774 at March 31, 2012 and June 30, 2011, respectively. $ $ $250,000 face value, issued in May 2010, interest rate of 12%, matures in May 2013, net of unamortized discount of $91,013 and $153,741 at March 31, 2012 and June 30, 2011, respectively. $250,000 face value, issued in August 2010, interest rate of 12%, matures in August 2013, net of unamortized discount of $147,332 and $222,848 at March 31, 2012 and June 30, 2011, respectively. $250,000 face value, issued in December 2010, interest rate of 12%, matures in December 2013, net of unamortized discount of $144,161 and $206,888 as of March 31, 2012 and June 30, 2011, respectively. $250,000 face value, issued in November 2011, interest rate of 15%, matures in November 2012, net of unamortized discount of $84,879 as of March 31, 2012. - $250,000 face value, issued in December 2011, interest rate of 15%, matures in June 2013, net of unamortized discount of $81,224 as of December 31, 2011. - $100,000 face value, issued in December 2011, interest rate of 15%, matures in June 2013, net of unamortized discount of $33,832 as of March 31, 2012. - $300,000 face value, issued in December 2011, interest rate of 15%, matures in June 2013, net of unamortized discount of $88,926 as of March 31, 2012. - $100,000 face value, issued in February 2012, interest rate of 15%, matures in August 2013, net of unamortized discount of $16,841 as of March 31, 2012. $100,000 face value, issued in February 2012, interest rate of 15%, matures in August 2013, net of unamortized discount of $16,203 as of March 31, 2012. $150,000 face value, issued in March 2012, interest rate of 15%, matures in September 2013, net of unamortized discount of 9,022 as of March 31, 2012. $200,000 face value, issued in March 2012, interest rate of 15%, matures in September 2013, net of unamortized discount of $12,412 as of March 31, 2012. Total convertible notes payable – related parties $ $ Less current portion - Convertible notes payable – related parties, long-term $ $ During the fiscal year ended June 30, 2010, the Company entered into a financing agreement with a related party to fund up to $1,000,000 in four equal increment tranches.For each tranche, the Company would issue a 12% convertible note with a conversion price of $0.50 as well as warrants to purchase 50,000 shares of the Company’s Common Stock at $0.50 per share with a contractual life of 5 years. Each advance is due 3 years from the respective advance date. The proceeds of each advance by the lender to the Company were to be used to manufacture, ship, install and operate MyStudios, which serve as collateral for such advance. The lender made each of the four advances in February, March, August and December of 2010 thus reaching the $1,000,000 limit under this financing agreement, and the Company granted all 200,000 warrants to the lender. The value of the BCF recorded was $827,271 and the debt discount related to the attached warrants was $140,429, for a total debt discount of $967,700.The initial recorded BCF and debt discounts for the third of the four advances included in the above amounts were subsequently adjusted as described below to reflect the modification of the terms embedded in the host debt. On August 2010, the Company issued a convertible note for $250,000 (Tranche III) under the above $1,000,000 financing agreement. The note contained a conversion rate feature and included a warrant to purchase 50,000 shares of the Company’s Common Stock at $0.50 per share, exercisable for 5 years.The Company recorded a BCF of $186,350 and a debt discount for $31,350, for a total discount of $217,700, relating to this financing transaction.Moreover, in connection with the Tranche III funding, the Company also issued to the lender an option, embedded in the convertible note and at the lender’s discretion, to put the converted Common Stock back to the Company at $0.60 per share.The embedded put option was evaluated and deemed to not meet the definition of a derivative and as such, was not bifurcated and accounted for as a derivative.Subsequent to the origination of the Tranche III, the Company then provided to the lender four separate amendments in which at each amendment, the maturity date of the put option was extended. 9 STUDIO ONE MEDIA, INC. Notes to Consolidated Financial Statements March 31, 2012 and June 30, 2011 NOTE 4 – NOTES PAYABLE - continued For Amendment 1, the Company extended the maturity date of the put option with no consideration given to the lender.For amendments 2 through 4, the Company issued to the lender and its agent additional warrants to purchase Common Stock of the Company. For Amendment 2 which occurred on November 15, 2010, the Company issued to the lender and its agent, warrants with contractual lives of 5 years to purchase 25,000 and 10,000 shares, respectively, of the Company’s Common Stock at $0.40 per share.The fair value of these warrants issued was $18,558 and $7,423, respectively, and was calculated using the Black-Scholes valuation model. For Amendment 3 which occurred on November 22, 2010, the Company issued to the lender and its agent additional warrants withcontractual lives of 5 years to purchase 25,000 and 10,000 shares, respectively, of the Company’s Common Stock at $0.40 per share.The fair value of these warrants issued was $21,182 and $8,473, respectively, and was calculated using the Black-Scholes valuation model. For Amendment 4 which occurred on December 7, 2010, the Company issued to the lender and its agent warrants with contractual lives of 5 year to purchase 50,000 and 25,000 shares, respectively, of the Company’s Common Stock at $0.40 per share.The fair value of these warrants issued was $43,843 and $21,922, respectively, and was calculated using the Black-Scholes valuation model. The Company evaluated each of the aforementioned amendments under ASC 470-50,“Debt - Modification and Extinguishment”, and concluded that while Amendments 1 and 2 were not deemed to be significant, Amendments 3 and 4 resulted in significant and consequential changes to the economic substance of the debt and thus resulted in extinguishment of the debt. The extinguishment loss related to each of the amendments is summarized below: Amendment 1 – October 29, 2010 $
